Citation Nr: 0120293	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer

INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969 and from August 1982 to September 1996.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal of a March June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which evaluated the 
veteran's post-traumatic stress disorder (PTSD) as 30 percent 
disabling, after granting service connection for this 
disability.  In this regard the Board notes that the veteran 
has also perfected appeals with respect to other matters, but 
at the March 2001 hearing at the RO before the undersigned, 
he indicated that he did not desire the Board to decide the 
other issues at this time.  He indicated that he would decide 
whether to pursue these other matters on appeal or to 
withdraw them from his appeal, and that he would inform the 
RO of his decision.  To date, no further clarification from 
the veteran has been associated with the claims folder.  The 
Board will limit its consideration accordingly, but reminds 
the veteran that he should inform the RO whether he desires 
to pursue an appeal with respect to the other matters.


REMAND

At the March 2001 hearing before the undersigned, the veteran 
indicated that he was receiving treatment for PTSD from Dr. 
Anderson.  At a January 1998 hearing at the RO, the veteran 
indicated that Dr. Anderson was a private physician and that 
he paid for treatment himself.  Records of this current 
private treatment have not been associated with claims files.  
Moreover, no records pertaining to psychiatric treatment of 
the veteran by VA since 1998 have been associated with the 
claims files.  The Board further notes that the veteran has 
not been provided a VA psychiatric examination for 
compensation purposes since February 1998.

The February 1998 VA psychiatric examination resulted in 
diagnoses of PTSD and alcohol dependency secondary to PTSD.  
Other medical evidence suggesting that alcohol dependence is 
secondary to PTSD is also of record.  Although 38 U.S.C.A. 
§ 1110 (West 1991) precludes compensation for primary alcohol 
abuse disabilities and for disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse, it does 
not preclude compensation for alcohol abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability.  See Allen v. Principi, 237 F. 
3d 1368 (2001).  Therefore, the issue of entitlement to 
service connection for alcohol dependency should be 
adjudicated by the RO before the Board decides the appeal for 
a higher initial evaluation for PTSD. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the VA medical 
facilities where he has received 
treatment for PTSD from January 1997 
to the present.  

2.  Following receipt of the above 
information, the RO should request 
legible copies of treatment records 
from January 1997 to the present 
from the VA medical facilities 
identified.   

3.  The RO should request that the 
veteran provide the complete address 
for Dr. Anderson.

4.  Following receipt of the above 
information and appropriate 
authorization from the veteran, the 
RO should request legible copies of 
records related to Dr. Anderson's 
treatment of the veteran for PTSD.  

5.  The RO should request the 
veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for any 
other health care providers who have 
treated or evaluated him in recent 
years for PTSD or who have treated 
or evaluated him at any time for 
alcohol abuse or alcohol dependence.  
When the requested information and 
any necessary authorization are 
received, the RO should attempt to 
obtain legible copies of all 
indicated records which have not 
already been obtained.

6.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should so inform the 
veteran and his representative and 
request that they provide copies of 
the outstanding records.

7.  Following completion of the 
above, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the current 
degree of severity of his PTSD and 
the etiology of any alcohol abuse or 
dependence present.  Any indicated 
tests and studies should be 
performed.  All manifestations of 
the veteran's service-connected 
psychiatric disability should be 
identified.  With respect to each of 
the symptoms listed in the current 
criteria for evaluating mental 
disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  
With respect to any currently 
present alcohol abuse or alcohol 
dependence shown to be present, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that it was caused or 
chronically worsened by the 
veteran's service-connected PTSD.  
The examiner should provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  The examiner should 
also provide a global assessment of 
functioning score based on the 
service-connected psychiatric 
disability.  The rationale for all 
opinions expressed must also be 
provided.  The claims folder must be 
made available to and reviewed by 
the examining physician.

8.  Thereafter, the RO should review 
the claims folder and ensure that 
all requested development, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
The RO should then undertake any 
other development it determines to 
be required to comply with the 
notification and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000).

9.  Then, the RO should adjudicate 
the issue of entitlement to service 
connection for alcohol 
abuse/dependence and readjudicate 
the issue of entitlement to an 
initial evaluation in excess of 30 
percent for PTSD.  In addressing the 
veteran's PTSD claim, the RO should 
determine whether staged ratings are 
warranted.

10.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
The veteran should be informed of 
the requirements to perfect an 
appeal with respect to any new issue 
addressed in the Supplemental 
Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


